DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/17/2020 has been entered.
Response to Amendment
Amendment, filed on 12/17/2020 has been considered and entered.
Claims 1-20 are cancelled. New claims 21-40 are added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 38 depends from Claim 30, which already includes the limitation cited in claim 38.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 21-36, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Luk (US 2016/0281939), in view of Pistilli et al. (US 9,192,027) and further in view of Moss et al. (US 2008/0273331).
Regarding claims 21-22 ,30-31, and  38-40, Luk discloses an SSL fixture (LED down light) comprising: a recessed housing (junction box) configured to be installed in a recess; and an SSL assembly capable of being secured to the recessed housing outside the recess, the SSL assembly being at least partially made of a heat dissipating material capable transferring heat generated by the SSL assembly to ambient air (paragraph 36) and an external housing (metal dish 15); and an SSL light engine secured within a recess within the external housing and having one or more SSL light elements mounted to a light engine board, wherein the external housing is made of the heat dissipating material capable transferring heat generated by the SSL light engine to ambient air (paragraphs 8-9), and a dimmable drivers (paragraph 38).
But, Luk is silent about a thermal regulation circuit electrically coupled to the dimmable drivers, the thermal regulation circuit causing the dimmable drivers to reduce wattage used by the SSL light engine in response to a detected increase in temperature above a predefined threshold temperature, wherein the thermal regulation circuit causes the dimmable drivers to reduce wattage used by a SSL light engine in an inversely proportional response to a detected increase in temperature above a predetermined threshold temperature.
However, in the same field of SSL fixture (LED fixture), Pistilli et al. discloses a thermal regulation circuit electrically coupled to the dimmable drivers, the thermal regulation circuit causing the dimmable drivers to reduce wattage used by the SSL light engine in response to a detected increase in temperature of the SSL light engine above at least one predefined 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use such thermal regulation circuit electrically coupled to the dimmable driver so as to protect the lighting device.
But, the combined structure of Luk and Pistilli et al. fail to teach that the thermal regulating circuit directly measure a temperature on a surface of light engine board adjacent to one of the SSL light elements.
However, in the same field of LED lighting fixture, Moss et al. teach that thermal sensor can be mounted on the LED circuit board as close as LED so as to directly sense the operating temperature of the LEDs (Paragraph 33).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to place such thermal regulation circuit on the light engine board adjacent to LEDs as taught by Moss et al. so as to directly measure the operating temperature of light engines.
Regarding claim 23, Pistilli et al. discloses the thermal regulation circuit which is obviously a fail on circuit such that the SSL fixture reverts to a full wattage if the thermal regulation fails. The same reason for combining art as in claim 21 applies.
Regarding claim 24, Luk discloses that the SSL light engine is secured within a central recess of the external housing (see Fig 2).

Regarding claim 26, Luk discloses that the heat dissipating material comprises a metal (metal disk 15), but is silent about metal being cast aluminum.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use cast aluminum for the metal disk since cast aluminum is a very good heat dissipation material, further selection of known material for known purposes is within the skill of art.
Regarding claim 27, Luk discloses that the recessed housing comprises: a driver compartment including dimmable drivers; and a junction box, the junction box being partitioned into a first compartment for alternating current (AC) wiring and a second compartment for low voltage wiring electrically coupled to the dimmable drivers (paragraphs 36-37).
Regarding claim 28, Luk discloses that the SSL assembly further comprising: at least two screws to secure the SSL assembly to a recessed housing configured to be installed in a recess (paragraph 36; mounting screw clearance holes 40 are shown in Fig 2), but is silent about mounting arms extending outward from exterior sides of the driver housing.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have two extended arm for engaging two screws for facilitating attachment of SSL assembly to the driving housing..

Regarding claim 32, Luk et al. disclose a cover (45,80 of Figs 1-4) positioned over the SSL light engine and secured to the external housing (15).
Regarding claim 33, Luk discloses that the heat dissipating material comprises a metal (metal disk 15), but is silent about metal being cast aluminum.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use cast aluminum for the metal disk since cast aluminum is a very good heat dissipation material, further selection of known material for known purposes is within the skill of art.
Regarding claim 34, Luk discloses that the SSL assembly of claim 10, further comprising: at least two screws to secure the SSL assembly to a recessed housing configured to be installed in a recess (paragraph 36; mounting screw clearance holes 40 are shown in Fig 2).
Regarding claim 35, Luk discloses that a lens (80) positioned on a distal side of the SSL light engine with regard to the driver housing (Figs 3-4; paragraph 40),  the lens is a diffusing lens (paragraph 40).
Regarding claim 36, Luk discloses that the SSL light engine is adaptable to operate at a plurality of different wattages (since LEDs are connected to dimmable circuit, thus adapted to operate at different wattages; paragraph 39).
37 is rejected under 35 U.S.C. 103 as being unpatentable over Luk (US 2016/0281939), in view of Pistilli et al. (US 9,192,027) and further in view of Bartenbach (US 2014/0063817).
Regarding claim 37, Luk discloses an SSL fixture (LED down light) comprising: a recessed housing (junction box) configured to be installed in a recess of a ceiling; and an SSL assembly having an SSL light engine with one or more SSL light elements, the SSL assembly secured to the driver housing outside the recess of the driver housing, and a dimmable drivers (paragraph 38).
But, Luk is silent about a thermal regulation circuit electrically coupled to the dimmable drivers, the thermal regulation circuit causing the dimmable drivers to reduce wattage used by the SSL light engine in response to a detected increase in temperature above a predefined threshold temperature, wherein the thermal regulation circuit causes the dimmable drivers to reduce wattage used by a SSL light engine in an inversely proportional response to a detected increase in temperature above a predetermined threshold temperature.
However, in the same field of SSL fixture (LED fixture), Pistilli et al. discloses a thermal regulation circuit electrically coupled to the dimmable drivers, the thermal regulation circuit causing the dimmable drivers to reduce wattage used by the SSL light engine in response to a detected increase in temperature of the SSL light engine above at least one predefined threshold (in this case, there is a sensor to detect the increase of SSL temperature with respect to ambient temperature; and compare the difference with predetermined difference of SSL temperature with respect to ambient temperature: see lines 47-58 of column 2), in order to prevent damage of SSL due to rise in temperature.
			

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use such thermal regulation circuit electrically coupled to the dimmable driver so as to protect the lighting device.  
But, the combined structure of Luk and Pistilli et al. fail to teach that the SSL assembly spaced apart from the driver housing allowing for air flow there between to dissipate heat.
However, in the same field of lighting device disposed in a ceiling, Bartenbach teaches a gap (20 of Fig 3) between housing part at the ceiling and the LED lens part (3) so as to have air flow to enhance heat dissipation from the LED device.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have a gap as taught by Bartenbach, in the device of Luk so as to enhance heat dissipation.  
   				 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Karabi Guharay/
Primary Examiner, Art Unit 2875